Case 1:20-cv-06129-WFK-RER Document 1-2 Filed 12/17/20 Page 1 of 14 PageID #: 26




                              EXHIBIT B
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                          INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    2 of 14 PageID #: 27
                                                                             NYSCEF:  11/27/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
         ------------------------------------------------------------------------   X
         JOHN DOE,                                                                      Index No.: 505916/2020

                                                Plaintiff,

                              -against-                                                 VERIFIED ANSWER

         WOODS SERVICES, INC. and CRESTWOOD
         SERVICES, INC.,

                                                Defendants.

         ------------------------------------------------------------------------   X

                  Defendant, WOODS SERVICES, INC., and as successor by merger to the former

         CRESTWOOD SERVICES, INC., hereby and through its attorneys, KAUFMAN BORGEEST &

         RYAN LLP, as and for its Verified Answer to Plaintiff’s Verified Complaint, states and alleges upon

         information and belief:

                  FIRST.              Denies the truth of the allegations set forth in paragraphs “1”, “3,” “5” and

         “6” of the Verified Complaint.

                  SECOND.             Denies the truth of the allegations contained in paragraph “2” of the

         Verified Complaint, except admits that RILEY and MCCALL at certain dates and times which

         may or may not be set forth in the Complaint were employed by Defendant WOODS

         SERVICES, INC. and/or the former CRESTWOOD SERVICES, INC. and otherwise begs leave

         to refer all questions of law to the Court and all questions of fact to the trier thereof.

                  THIRD.              Denies in the form and manner alleged the allegations contained in the

         paragraph designated as “4” of the Verified Complaint, except admits that at certain dates and

         times which may or may not be set forth in the Complaint, Defendant WOODS SERVICES, INC.

         operates residential care treatment facilities and schools in accordance with all good and

         accepted practices and standards, that the former CRESTWOOD SERVICES, INC. operated a

         behavioral health residential program in accordance with all good and accepted practices and

         standards, and that WOODS SERVICES, INC. is the successor by merger to the former

                                                                        1
                                                                                                                 6903075


                                                                   1 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    3 of 14 PageID #: 28
                                                                             NYSCEF:  11/27/2020




         CRESTWOOD SERVICES, INC., and otherwise begs leave to refer all questions of fact to the trier

         of fact and all questions of law to the Court.

                 FOURTH.          Denies in the form and manner alleged the allegations contained in those

         paragraphs designated as “7” and “8” of the Verified Complaint, except admits that at certain

         dates and times which may or may not be set forth in the Complaint, Defendant WOODS

         SERVICES, INC. was and is a non-membership Pennsylvania nonprofit corporation duly

         organized and existing under the laws of the Commonwealth of Pennsylvania doing business at 40

         Martin Gross Drive Langhorne PA, 19047, and otherwise begs leave to refer all questions of fact

         to the trier of fact and all questions of law to the Court.

                 FIFTH.           Denies in the form and manner alleged the allegations contained in those

         paragraphs designated as “9” and “11” of the Verified Complaint, except admits that at certain

         dates and times which may or may not be set forth in the Complaint, RILEY was employed by

         Defendant WOODS SERVICES, INC. and/or the former CRESTWOOD SERVICES, INC. as a

         counselor, and otherwise begs leave to refer all questions of law to the Court and all questions

         of fact to the trier thereof.

                 SIXTH.           Denies in the form and manner alleged the allegations contained in those

         paragraphs designated as “10” and “12” of the Verified Complaint, except admits that at certain

         dates and times which may or may not be set forth in the Complaint, MCCALL was employed by

         the former CRESTWOOD SERVICES, INC. as a counselor, and otherwise begs leave to refer

         all questions of law to the Court and all questions of fact to the trier thereof.

                 SEVENTH.         Denies in the form and manner alleged the allegations contained in those

         paragraphs designated as “13” and “14” of the Verified Complaint, except admits that at certain

         dates and times which may or may not be set forth in the Complaint, the former CRESTWOOD

         SERVICES, INC. was, and no longer is, a non-membership Pennsylvania nonprofit corporation

         duly organized and existing under the laws of the Commonwealth of Pennsylvania doing business

         at 40 Martin Gross Drive Langhorne PA, 19047, and that Defendant WOODS SERVICES, INC. is

                                                              2
                                                                                                   6903075


                                                          2 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                         INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    4 of 14 PageID #: 29
                                                                             NYSCEF:  11/27/2020




         the successor by merger to the former CRESTWOOD SERVICES, INC., and otherwise begs leave

         to refer all questions of fact to the trier of fact and all questions of law to the Court.

                 EIGHTH.          Denies in the form and manner alleged the allegations contained in those

         paragraphs designated as “15” and “17” of the Verified Complaint, except admits that at certain

         dates and times which may or may not be set forth in the Complaint, RILEY was employed by

         Defendant WOODS SERVICES, INC. and/or the former CRESTWOOD SERVICES, INC. as a

         counselor, and otherwise begs leave to refer all questions of law to the Court and all questions

         of fact to the trier thereof.

                 NINTH.           Denies in the form and manner alleged the allegations contained in those

         paragraphs designated as “16” and “18” of the Verified Complaint, except admits that at certain

         dates and times which may or may not be set forth in the Complaint, MCCALL was employed by

         the former CRESTWOOD SERVICES, INC. as a counselor, and otherwise begs leave to refer

         all questions of law to the Court and all questions of fact to the trier thereof.

                 TENTH.           Denies in the form and manner alleged the allegations contained in the

         paragraph designated as “19” of the Verified Complaint, and otherwise begs leave to refer all

         questions of fact to the trier thereof and all questions of law to the Court.

                 ELEVENTH. Denies each and every allegation set forth in paragraphs “20,” “21,” “23,”

         “24,” “25,” “26,” “27,” “28” and “29.”

                 TWELFTH.         Denies knowledge or information sufficient to form a belief as to the truth

         of the allegations contained in paragraph designated “22” of the Verified Complaint, and

         otherwise begs leave to refer all questions of fact to the trier thereof and all questions of law to

         the Court.

                                  AS FOR AN ANSWER TO THE FIRST CAUSE OF ACTION
                                   FOR NEGLIGENCE AGAINST WOODS SERVICES, INC.

                 THIRTEENTH.              With respect to the paragraph designated as “30” of the Plaintiff’s

         Verified Complaint, Defendant repeats, reiterates and realleges each and every denial of


                                                              3
                                                                                                           6903075


                                                          3 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                     INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    5 of 14 PageID #: 30
                                                                             NYSCEF:  11/27/2020




         knowledge or information sufficient to form a belief, denial in the form and manner alleged, and

         denial in response to the paragraphs designated as “1” through “29”.

                 FOURTEENTH.               Denies in the form and manner alleged the allegations contained

         in those paragraphs designated as “31” of the Verified Complaint, except admits that at certain

         dates and times which may or may not be set forth in the Complaint, Defendant WOODS

         SERVICES, INC. operates residential care treatment facilities and schools and provided

         services, including to the Plaintiff herein, in accordance with all good and accepted practices and

         standards and otherwise begs leave to refer all questions of fact to the trier of fact and all questions

         of law to the Court.

                 FIFTEENTH.         Denies each and every allegation set forth in paragraphs “32,” “33,” “34,”

         “35,” “36” and “37.”


                         AS FOR AN ANSWER TO THE SECOND CAUSE OF ACTION
                      FOR NEGLIGENT HIRING, RETENTION AND SUPERVISION AGAINST
                                        WOODS SERVICES, INC.

                 SIXTEENTH.                With respect to the paragraph designated as “38” of the Plaintiff’s

         Verified Complaint, Defendant repeats, reiterates and realleges each and every denial of

         knowledge or information sufficient to form a belief, denial in the form and manner alleged, and

         denial in response to the paragraphs designated as “1” through “37”.

                 SEVENTEENTH.         Denies in the form and manner alleged the allegations contained in

         paragraph designated as “39” of the Verified Complaint, except admits that Defendant WOODS

         SERVICES, INC. operates residential care treatment facilities and schools and provided

         services, including to the Plaintiff herein, in accordance with all good and accepted practices and

         standards and otherwise begs leave to refer all questions of fact to the trier of fact and all questions

         of law to the Court.

                 EIGHTEENTH.               Denies each and every allegation set forth in paragraphs “40,” “41,”

         “42,” “43,” 44,” “45” and “46.”


                                                             4
                                                                                                          6903075


                                                         4 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                   INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    6 of 14 PageID #: 31
                                                                             NYSCEF:  11/27/2020




          AS FOR AN ANSWER TO THE THIRD CAUSE OF ACTION FOR NEGLIGENT INFLICTION OF
                      EMOTIONAL DISTRESS AGAINST WOODS SERVICES, INC.


                 NINETEENTH.              With respect to the paragraph designated as “47” of the Plaintiffs’

         Verified Complaint, Defendant repeats, reiterates and realleges each and every denial of

         knowledge or information sufficient to form a belief, denial in the form and manner alleged, and

         denial in response to the paragraphs designated as “1” through “46”.

                 TWENTIETH.               Denies each and every allegation set forth in paragraphs “48,” “49,”

         “50,” “51,” “52,” “53,” “54” and “55.”

                           AS FOR AN ANSWER TO THE FOURTH CAUSE OF ACTION
                           FOR NEGLIGENCE AGAINST CRESTWOOD SERVICES, INC.

                 TWENTY-FIRST.            With respect to the paragraph designated as “56” of the Plaintiff’s

         Verified Complaint, Defendant repeats, reiterates and realleges each and every denial of

         knowledge or information sufficient to form a belief, denial in the form and manner alleged, and

         denial in response to the paragraphs designated as “1” through “55”

                 TWENTY-SECOND.            Denies in the form and manner alleged the allegations contained

         in paragraph designated as “57” of the Verified Complaint, except admits that the former

         CRESTWOOD SERVICES, INC. operated a residential care treatment facility and provided

         services, including to the Plaintiff herein, in accordance with all good and accepted practices and

         standards, and that Defendant WOODS SERVICES, INC. is the successor by merger to the former

         CRESTWOOD SERVICES, INC., and otherwise begs leave to refer all questions of fact to the trier

         of fact and all questions of law to the Court.

                 TWENTY-THIRD.             Denies each and every allegation set forth in paragraphs “58,” “59,”

         “60,” “61,” “62” and “63.”.




                                                             5
                                                                                                        6903075


                                                          5 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                     INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    7 of 14 PageID #: 32
                                                                             NYSCEF:  11/27/2020




                           AS FOR AN ANSWER TO THE FIFTH CAUSE OF ACTION
                      FOR NEGLIGENT HIRING, RETENTION AND SUPERVISION AGAINST
                                      CRESTWOOD SERVICES, INC.

                  TWENTY-FOURTH.            With respect to the paragraph designated as “64” of the Plaintiff’s

         Verified Complaint, Defendant repeats, reiterates and realleges each and every denial of

         knowledge or information sufficient to form a belief, denial in the form and manner alleged, and

         denial in response to the paragraphs designated as “1” through “63”.

                  TWENTY-FIFTH.        Denies in the form and manner alleged the allegations contained in

         paragraph designated as “65” of the Verified Complaint, except admits that the former

         CRESTWOOD SERVICES, INC. operated a residential care facility and provided services,

         including to the Plaintiff herein, in accordance with all good and accepted practices and standards

         and in accordance with all pertinent statutes and regulations, and that Defendant WOODS

         SERVICES, INC. is the successor by merger to the former CRESTWOOD SERVICES, INC., and

         otherwise begs leave to refer all questions of fact to the trier of fact and all questions of law to the

         Court.

                  TWENTY-SIXTH.             Denies each and every allegation set forth in paragraphs “66,” “67,”

         “68,” “69,” “70,” “71” and “72”.

          AS FOR AN ANSWER TO THE SIXTH CAUSE OF ACTION FOR NEGLIGENT INFLICTION OF
                    EMOTIONAL DISTRESS AGAINST CRESTWOOD SERVICES, INC.


                  TWENTY-SEVENTH.            With respect to the paragraph designated as “73” of the Plaintiff’s

         Verified Complaint, Defendant repeats, reiterates and realleges each and every denial of

         knowledge or information sufficient to form a belief, denial in the form and manner alleged, and

         denial in response to the paragraphs designated as “1” through “72”.

                  TWENTY-EIGHTH.             Denies each and every allegation set forth in paragraphs “74,”

         “75,” “76,” “77,” “78,” “79,” “80” and “81”.



                                                             6
                                                                                                          6903075


                                                         6 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                      INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    8 of 14 PageID #: 33
                                                                             NYSCEF:  11/27/2020




                                   AS AND FOR A FIRST AFFIRMATIVE DEFENSE

                 TWENTY-NINTH.            The Verified Complaint is time barred inasmuch as the suit was not

         instituted within the applicable Statute of Limitations.

                                 AS AND FOR A SECOND AFFIRMATIVE DEFENSE

                 THIRTIETH.               Upon information and belief, whatever damages the Plaintiff may

         have sustained at the time(s) and place(s) mentioned in the Verified Complaint were caused in

         whole or in part by the culpable conduct of Plaintiff. The amount of damages recovered, if any,

         shall therefore be diminished in the proportion to which said culpable conduct is attributable.


                                  AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                 THIRTY-FIRST.            Upon information and belief that injuries and damages alleged

         were caused by the culpable conduct of some third person or persons over whom the answering

         Defendant neither had nor exercised control.

                                 AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

                 THIRTY-SECOND.            Upon information and belief, Plaintiff’s economic loss, if any, as

         specified in §4545 of the CPLR, was or will be replaced or indemnified, in whole or in part, from

         collateral sources, and the Defendant is entitled to have the Court consider the same in

         determining such special damages as provided in §4545 of the CPLR.

                                   AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

                 THIRTY-THIRD.            That pursuant to CPLR §1600 et seq., if it is determined by verdict

         or decision that two or more tortfeasors are jointly liable to the Plaintiff, and if the liability of the

         Defendant is found to be 50% or less of the total liability assigned to all persons liable, the liability

         of such Defendant to the Plaintiff for non-economic loss shall not exceed the Defendant’s equitable

         share determined in accordance with the relative culpability of each person causing or contributing

         to the total liability for non-economic loss.




                                                             7
                                                                                                           6903075


                                                         7 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                  INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 PageRECEIVED
                                                                    9 of 14 PageID #: 34
                                                                             NYSCEF:  11/27/2020




                                  AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

                 THIRTY-FOURTH. The Plaintiff failed to mitigate his damages.

                            AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

                 THIRTY-FIFTH.           The acts or omissions of the Defendant herein were not negligent,

         careless, abusive, reckless, willful, and/or grossly negligent as alleged in the Plaintiff’s Verified

         Complaint and any and all claims for punitive damages and attorney’s fees should be denied.

                                AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

                 THIRTY-SIXTH.           The Verified Complaint fails to state a cause of action or causes of

         action upon which relief can be granted against the Defendant.

                                  AS AND FOR A NINTH AFFIRMATIVE DEFENSE

                 THIRTY-SEVENTH.           Pursuant to Section 15-108 of the General Obligations Law, any

         recovery by the Plaintiff must be reduced by such amounts and/or such percentages of

         negligence as may result from settlements or trial with any tortfeasor or others.

                                 AS AND FOR A TENTH AFFIRMATIVE DEFENSE

                 THIRTY-EIGHTH.           Although the Defendant denies the allegations of the Plaintiff as

         to injuries and damages alleged, these injuries and damages, if any, were caused by the

         intervening acts or superseding negligence of persons, parties or corporate entities over whom

         the Defendant has no control or right to exercise such control.

                             AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

                 THIRTY-NINTH.           That all times the actions of the Defendant were not a proximate

         cause the Plaintiff’s alleged injuries.

                               AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

                 FORTIETH.         The Plaintiff, pursuant to Section 3211(a)(3) of the Civil Practice Laws

         and Rules, lack the capacity to sue.




                                                           8
                                                                                                       6903075


                                                       8 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                  INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 Page 10 of 14 PageID
                                                                    RECEIVED        #: 11/27/2020
                                                                              NYSCEF:  35



                            AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

                FORTY-FIRST.           The negligence of those responsible for the accident or the

         occurrence alleged in the Plaintiff’s Verified Complaint constituted a separate, independent,

         superseding, intervening act which constitutes the sole proximate cause of the accident or

         occurrence alleged.

                           AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

                FORTY-SECOND.          The Plaintiff’s claims are barred and/or diminished, in whole or in

         part, by the doctrines of collateral estoppel, release, res judicata, unclean hands and/or laches.

                            AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

                FORTY-THIRD.           The Plaintiff failed to name or join necessary parties to this action.

                           AS AND FOR AN SIXTEENTH AFFIRMATIVE DEFENSE

                FORTY-FOURTH.                  The documentary evidence provides the Defendant with a

         complete defense to the Plaintiff’s allegations.

                             AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

                FORTY-FIFTH.           Plaintiff failed to obtain personal jurisdiction over the Defendant.

                           AS AND FOR AN EIGHTEENTH AFFIRMATIVE DEFENSE

                FORTY-SIXTH.           The Defendant avers that the Plaintiff’s intent to seek punitive

         damages under New York law, without bifurcating the trial and trying all punitive damages issues

         only, if and after liability on the merits has been found, would violate the Defendant’s due process

         rights guaranteed by the Fourteenth Amendment to the United State Constitution, as well as the

         due process provisions of the New York Constitution, and would be improper under the common

         law and public policies of the State of New York and under applicable court rules and statutes.

                               AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

                FORTY-SEVENTH.           The Defendant avers that Plaintiff’s intent to seek punitive

         damages violates the Due Process Clause of the Fifth Amendment of the Constitution of the United

         States, the Sixth Amendment, the right to trial by jury of the Seventh Amendment as applied on

                                                            9
                                                                                                       6903075


                                                      9 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                   INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 Page 11 of 14 PageID
                                                                    RECEIVED        #: 11/27/2020
                                                                              NYSCEF:  36



         quasi criminal actions of the proportionality principles contained in the Eighth Amendment, the Due

         Process Clause of the Fourteenth Amendment, and Article 1, Section 1, 2, 5, 6 and 11 of the

         Constitution of the State of New York for the following reasons, jointly and separately:

                a. There are no standards provided by New York law for the imposition of punitive
                   damages and, therefore, the Defendant has not been put on notice and given the
                   opportunity to anticipate punitive liability or the potential size of an award and to modify
                   or conform their conduct accordingly.

                b. The procedures to be followed would permit an award of punitive damages against this
                   defendant upon the satisfaction of a burden of persuasion (standard of proof) less than
                   the applicable to the imposition of criminal sanctions for equal culpability.

                c. The procedures to be followed would permit the award of multiple punitive damages for
                   the same act or omission.

                d. There are no provisions for clear and consistent appellate standards of review of any
                   award of punitive damages against this defendant under present New York law.

                e. The standard of conduct upon which punitive damages are sought against the
                   Defendant is vague and ambiguous.

                f.   The procedures used by New York courts, and guidelines given to the jurors, jointly and
                     separately, are vague and ambiguous and thus impermissibly delegate to jurors basic
                     policy matters, impermissibly allow jurors broad, unlimited and undefined power to
                     make determinations on their notions of what the law should be instead of what it is;
                     and fail to eliminate the effects of, and to guard against, impressible juror passion.

                g. Present New York law does not provide for sufficiently objective and specific standards
                   to be used by the jury in its deliberations on whether to award punitive damages and, if
                   so, the amount to be awarded.

                h. Present New York law does not provide a meaningful opportunity for challenging the
                   rational basis for, and any excessiveness of, any award of punitive damages.

                i.   Present New York law does not provide for adequate and independent review by the
                     trial court and the appellate court for the imposition of punitive damages by a jury or of
                     the amount of any punitive damages awarded by a jury.

                j.   Present New York law does not limit an award of punitive damages to conduct that
                     occurred within the state and otherwise permits recovery of punitive damages for extra-
                     territorial conduct on the part of this defendant.

                               AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

                FORTY-EIGHTH.            As a further defense, the Defendant avers that the imposition of

         punitive damages in this case violates the Equal Protection Clause of the Fifth and Fourteenth


                                                          10
                                                                                                        6903075


                                                      10 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                          INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 Page 12 of 14 PageID
                                                                    RECEIVED        #: 11/27/2020
                                                                              NYSCEF:  37



         Amendments of the Constitution of the United States and deprives this defendant of the right to

         equal protection under the laws provided in Article 1, Section 1, 6 and 11 of the Constitution of the

         State of New York for the following reasons, jointly and separately:

                a. The procedures to be followed would permit the awarding of punitive damages against
                   the Defendant upon the satisfaction of a burden of persuasion (standard of proof) less
                   than the applicable standard in criminal cases for criminal sanctions involving similar or
                   identical levels of culpability.

                b. The absence of sufficiently specific and objective standards for the imposition of
                   punitive damages fails to insure the equality of treatment between and amount similarly
                   situated civil defendants.

                c. The Defendant, without procedure protections, is compelled to disclose documents
                   and/or other evidence without constitutional safeguards against self-incrimination,
                   whereas persons charged under criminal provisions for acts or omissions of similar
                   culpability are protected from being compelled to disclose documents and/or other
                   evidence by constitutional procedures and safeguards available in criminal cases.

                             AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

                FORTY-NINTH.               Plaintiff failed to properly plead a claim for punitive damages.

                            AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

                FIFTIETH.       Defendant did not depart or deviate from any recognizable standard of care

         nor were the alleged departures a proximate cause of the Plaintiff’s alleged injuries.

                              AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

                FIFTY-FIRST.       The Supreme Court of the State of New York, County of Kings, is an

         improper venue for this action.

                          AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

                FIFTY-SECOND.              The Complaint is defective and should be dismissed as a matter of

         law on the basis of the failure to append the requisite Certificate of Merit for actions sounding in

         medical malpractice.

                            AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

                FIFTY-THIRD.               Plaintiff failed to effectuate proper service of process.




                                                              11
                                                                                                              6903075


                                                          11 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                               INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 Page 13 of 14 PageID
                                                                    RECEIVED        #: 11/27/2020
                                                                              NYSCEF:  38



                WHEREFORE, Defendant, WOODS SERVICES, INC., and as successor by merger to

         former CRESTWOOD SERVICES, INC., demands judgment dismissing the Verified Complaint

         herein, together with the costs and disbursements of this action.


         Dated: Valhalla, New York
                November 27, 2020



         To the best of my knowledge, information and belief, formed after an inquiry reasonable under
         the circumstances, the presentation of this paper or the contentions herein are not frivolous, as
         that term is defined in Part 130 of the Court Rules.



                                                               Yours, etc.

                                                               KAUFMAN BORGEEST & RYAN LLP



                                                               By: Steven D. Weiner
                                                               Attorneys for Defendant
                                                               200 Summit Lake Drive
                                                               Valhalla, NY 10595
                                                               (914) 449-1000
                                                               KBR File No.: 508.583


         To:    Merson Law, PLLC
                Attorneys for Plaintiff
                150 East 58th Street, 34th Floor
                New York, NY 10155
                (212) 603-9100




                                                          12
                                                                                                   6903075


                                                      12 of 13
FILED: KINGS COUNTY CLERK 11/27/2020 08:22 PM                                                INDEX NO. 505916/2020
        CaseNO.
NYSCEF DOC.  1:20-cv-06129-WFK-RER
                13                 Document 1-2 Filed 12/17/20 Page 14 of 14 PageID
                                                                    RECEIVED        #: 11/27/2020
                                                                              NYSCEF:  39




                                                  VERIFICATION


         STATE OF NEW YORK                    )
                                              ) ss.:
         COUNTY OF WESTCHESTER                )


                STEVEN D. WEINER, being duly sworn, states that I am a member of the firm of

         KAUFMAN BORGEEST & RYAN LLP, attorneys for Defendant, WOODS SERVICES, INC.,

         and as successor by merger to the former CRESTWOOD SERVICES, INC., in this action and that

         the foregoing VERIFIED ANSWER is true to my knowledge, except as to those matters therein

         stated upon information and belief, and as to those matters I believe them to be true; that the

         grounds of my belief as to all matters not stated upon my knowledge are correspondence and

         other writings furnished by the Defendant and other documents maintained in the office of its

         attorneys; and that the reason why this verification is not made by Defendant is that the

         Defendant is located in a county other than the county where its attorneys have their office.



         Dated: Valhalla, New York
                November 27, 2020


                                                        ______________________________
                                                              STEVEN D. WEINER




                                                         13
                                                                                                    6903075


                                                       13 of 13
